DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite because it contains the same limitation that has been added to claim 1 already.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 15, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. “Zirconium nitrides deposited by dual ion beam sputtering: physical properties and growth modeling”, Applied Surface Science 150 (1999) 115-124 in view of Lee et al. (U.S. Pat. 6,425,987), Abadias “Stress and preferred orientation in nitride-based PVD coatings” Surface & Coating Technology 202 (2008) 2223-2235 and Guziewicz et al., “Technology of Ultrathin NbN and NbTiN Films for Superconducting Photodetectors”, ACTA PHYSICA POLONICA A, Vol. 120, No. 6-A, pp. A-76-A-79, (2011).
DEPENDENT CLAIM 1:
Regarding claim 1, Pichon et al. teach a method of making zirconium nitride film by bombarding the substrate with ions consisting of nitrogen ions (pure N2 10 sccm) supplied from an ion beam; and sputtering from a transition metal target using a noble gas as a working gas, wherein the sputtering is performed substantially simultaneously with the bombarding to thereby deposit a transition metal nitride film onto the substrate, wherein the method is performed without applied heat; the ion beam has an energy in a range of about 50 eV to about 400 eV per N2; and the transition metal target comprises a transition metal and/or a transition metal alloy. 
The difference between Pichon et al. and the claims is that magnetron sputtering is not discussed (1), the presence of non-reactive working gas is not discussed (2), herein the energy density of the sputtering is about 10 W/in2 to about 50 W/in2 is not discussed (3) and whether or not ZrN is superconducting is not discussed (4).
Difference (1):
	Pichon et al. teach utilizing ion beam sputtering for nitride film deposition.  (See Pichon et al. discussed above)  Lee et al. teach utilizing one of "electron beam evaporation", "DC or RF 
Difference (2):
Regarding the presence of non-reactive working gas, Pichon et al. teach utilizing argon which would be present inherently as a working gas in the chamber.  (See Pichon et al. discussed above)
Difference (3):
At the outset it has been established from Abadias that ZrN is superconductive up to 18K. Furthermore from Abadias one of ordinary skill in the art understands that the various metals of Ti, Zr, Hf, Nb are equivalent metals for producing nitride superconducting films. The metals can therefore be substituted for each other as they are considered to be equivalent for producing superconducting films up to 18K. In other words one of ordinary skill in the art can replace the Zr in Pichon et al. with Nb to producing an equivalent superconducting film. To produce that film you would replace the metal Zr target with a Nb metal target for the production of the nitride superconductor film.
Guziewicz et al. teach sputtering at an energy density of about 50 W/in2. (Page A-76 - 3 inch diameter Nb target at 220 W – 31 W/in2 is “about” 50W/in2).
Difference (4):
Abadias recognize that ZrN is in fact superconducting up to 18K. (See Introduction)

The motivation for utilizing the features of Guziewicz et al. is that it allows for forming superconducting films. (Page A-76)
DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the transition metal target comprises one or more of Nb, Mo, Ta, W, Hf, Zr, alloys thereof, and combinations thereof.
Regarding claim 2, Pichon et al. teach wherein the metal target is zirconium. (See Experimental Details)
DEPENDENT CLAIM 15:
The difference not yet discussed is wherein the temperature during the process is less than 60 °C.
Regarding claim 15, Pichon et al. teach wherein the temperature during the process is less than 60 degrees C. (See Experimental Details; Fig 2 — RT (25 degrees C))
DEPENDENT CLAIM 19:
The difference not yet discussed is wherein the transition metal target is angled about 0° to about 90° relative to the substrate.
Regarding claim 19, Pichon et al. teach wherein the transition metal target is angled about 0° to about 90° relative to the substrate. (Experimental Details — target and substrate holder face each other. i.e. 0 degrees)
DEPENDENT CLAIM 21:
The difference not yet discussed is comprising sputtering in the presence of a sputtering gas.

DEPENDENT CLAIM 22:
The difference not yet discussed is wherein the sputtering gas is one or more of argon, neon, xenon, and krypton.
Regarding claim 22, Pichon et al. teach wherein the sputtering gas is one or more of argon, neon, xenon, and krypton. (Experimental Details — Argon)
DEPENDENT CLAIM 23:
The difference not yet discussed is wherein the substrate is non-epitaxial.
Regarding claim 23, Pichon et al. teach wherein the substrate is amorphous quartz. (Experimental Details)
Therefore, it would have been obvious to one of ordinary skill in the art to modified Pichon et al. by utilizing the features of Lee et al., Abadias and Guziewicz et al. because it allows for depositing zirconium nitride with controlled film properties.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. in view of Lee et al., Abadias and Guziewicz et al. as applied to claims 1, 2, 15, 19-23 above, and further in view of Michaluk et al. (U.S. PGPUB. 2002/0072475 Al).
DEPENDENT CLAIM 3:
At the outset it has been established from Abadias that ZrN is superconductive up to 18K. Furthermore from Abadias one of ordinary skill in the art understands that the various metals of Ti, Zr, Hf, Nb are equivalent metals for producing nitride superconducting films. The metals can therefore be substituted for each other as they are considered to be equivalent for producing superconducting films up to 18K. In other words one of ordinary skill in the art can replace the 
The difference not yet discussed is wherein the sputtering target is Nb having a purity of 99.9999%.
Regarding claim 3, Michaluk et al. teach utilizing a sputtering target of Nb having a purity of 99.9999%,. (Paragraph 0027, 0029)
The motivation for utilizing the features of Michaluk et al. is that it allows for producing electrical components with low contamination. (Paragraph 0003)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Michaluk et al. because it allows for producing electrical components with low contamination.
6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. in view of Lee et al., Abadias and Guziewicz et al. as applied to claims 1, 2, 15, 19-23 above, and further in view of Track et al. “Dual Ion-Beam Deposition of Superconducting NbN Films”, Advances in Cryogenic Engineering Materials, New York, 1986, pp. 635-641.
DEPENDENT CLAIM 18:
At the outset it has been established from Abadias that ZrN is superconductive up to 18K. Furthermore from Abadias one of ordinary skill in the art understands that the various metals of Ti, Zr, Hf, Nb are equivalent metals for producing nitride superconducting films. The metals can therefore be substituted for each other as they are considered to be equivalent for producing superconducting films up to 18K. In other words one of ordinary skill in the art can replace the Zr in Pichon et al. with Nb to producing an equivalent superconducting film. To produce that 
The difference not yet discussed is wherein the sputtering target is spaced about | inches to about 10 inches from the substrate.
Regarding claim 18, Track et al. teach wherein the sputtering target is spaced about 1 inches to about 10 inches from the substrate. (Page 636 - about 15 cm)
The motivation for utilizing the features of Track et al. is that it allows for preparing NbN superconducting films. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Track et al. because it allows for preparing NbN superconducting films.
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. “X-ray photoelectron spectroscopy studies on AIN thin films grown by ion beam sputtering in reactive assistance of N+/N2+ions: Substrate temperature induced compositional variations”, Thin Solid Films 636 (2017) pp. 626-633 in view of Lee et al. (U.S. Pat. 6,425,987) and Guziewicz et al., “Technology of Ultrathin NbN and NbTiN Films for Superconducting Photodetectors”, ACTA PHYSICA POLONICA A, Vol. 120, No. 6-A, pp. A-76-A-79, (2011).
INDEPENDENT CLAIM 4:
Regarding claim 4, Sharma et al. teach a method of making a thin film, comprising: bombarding a substrate with first ions supplied from a first ion beam; and sputtering from a first metal sputtering target substantially simultaneously with the bombarding of the first ion beam to deposit a thin film onto the substrate, wherein the bombarding and the sputtering are performed at a temperature less than 60 °C, the first ions consist of nitrogen, oxygen, ammonia, and or any 
The difference between Sharma et al. and the claims is that magnetron sputtering is not discussed (1), the presence of non-reactive working gas is not discussed (2), herein the energy density of the sputtering is about 10 W/in2 to about 50 W/in2 is not discussed (3).
Difference (1):
	Sharma et al. teach utilizing ion beam sputtering for nitride film deposition.  (See Pichon et al. discussed above)  Lee et al. teach utilizing one of "electron beam evaporation", "DC or RF magnetron sputtering”, or “ion beam sputtering”, etc. in collaboration with an ion source to hit at the growing thin film with its ion beam.  (Column 3 lines 9-13)  Therefore, it would have been obvious to one of ordinary skill in the art to have replace the ion beam sputtering of Sharma et al. with the magnetron sputtering of Lee et al. because Lee et al. recognize the equivalence of magnetron sputtering and ion beam sputtering.
Difference (2):
Regarding the presence of non-reactive working gas, Lee et al. teach utilizing argon which would be present inherently as a working gas in the chamber.  (See Lee et al. Figure where Argon enters chamber)
Difference (3):
Guziewicz et al. teach sputtering a nitride material at an energy density of about 50 W/in2. (Page A-76 - 3 inch diameter Nb target at 220 W – 31 W/in2 is “about” 50W/in2).

The motivation for utilizing the features of Guziewicz et al. is that it allows for forming nitride films. (Page A-76)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Sharma et al. by utilizing the features of Lee et al. and Guziewicz et al. because it allows for controlling the film properties of a nitride film.
Claims 7-11, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. in view of Lee et al. and Guziewicz et al. as applied to claim 4 above, and further in view of Carcia et al. (U.S. PGPUB. 2002/0197509 Al) and Latz et al. (U.S. Pat. 5,122,252).
DEPENDENT CLAIM 7:
The difference not yet discussed is further comprising bombarding the substrate with second ions from a second ion beam.
At the outset the primary reference suggests bombarding the substrate with a first ion beam with first ions of nitrogen. The metal target is Aluminum.
Regarding claim 7, Carcia suggest bombarding the substrate with multiple ions of for example nitrogen and oxygen to form oxynitrides films. Various material can be utilized for the targets including aluminum. (Paragraph 0029; Examples 3, 4, 5; Claim 2) Therefore, one of ordinary skill in the art could modify Sharma et al. by utilizing multiple ions of nitrogen and oxygen to form metal oxynitrides as suggested by Carcia et al. With respect to utilizing two ion beam sources Latz et al. teach utilizing two ion beam sources to bombard the substrate. (Figs. 1, 2)

DEPENDENT CLAIM 8:
The difference not yet discussed is wherein the second ions are supplied simultaneously with the first ions.
Regarding claim 8, Both Carcia and Latz discussed above teach applying first and second ions simultaneously. (See Carcia and Latz discussed above)
DEPENDENT CLAIM 9:
The difference not yet discussed is wherein the first ions are nitride and the second ions ion is are oxygen and the thin film is a metal oxynitride.
Regarding claim 9, Carcia as discussed above teach utilizing nitrogen and oxygen ions to form a metal oxynitride. (See Carcia discussed above)
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the second ions are supplied after the first ions to form a layered structure of a first metal-first ion material and a first metal-second ion material.
Regarding claim 10, Carcia et al. teach forming a layered structure of a first metal — first ion material and a first metal second ion material. (Paragraphs 0031, 0033 — eg. SiO/SiN) The silicon can be replaced be various metals as suggested by Carcia. (Paragraphs 0038, 0039 — being able to select the target materials from various elements of the periodic table) DEPENDENT CLAIM 11:
The difference not yet discussed is wherein the first ions are nitrogen and the second ions are oxygen, and the layered structure is a first metal nitride film having a first-metal oxide film disposed thereon; or wherein the first ions are oxygen and the second ions are nitrogen, and the 
Regarding claim 11, Carcia et al. teach wherein the first ions are nitrogen and the second ions are oxygen, and the layered structure is a first metal nitride film having a first-metal oxide film disposed thereon; or wherein the first ions are oxygen and the second ions are nitrogen, and the layered structure is a first-metal and/or semi-metal oxide film having a first-metal and/or semi-metal nitride film disposed thereon. (Paragraphs 0031, 0033, 0038, 0039) 
DEPENDENT CLAIM 24:
The difference not yet discussed is further comprising a further bombardment of the substrate with ions from the first ion beam; and sputtering from a second metal sputtering target substantially simultaneously with the further bombardment to deposit a second metal-ion film onto the first metal-ion film, the second metal sputtering target comprises one or more of a metal, a transition metal, a semi-metal, alloys thereof, and combinations thereof.
Regarding claim 24, Carcia et al. teach forming multi layers by utilizing two targets and the same first ion. (See Examples 1, 2) Various metals can be used for the targets. (Paragraphs 0038, 0039)
DEPENDENT CLAIM 25:
The difference not yet discussed is wherein the first metal sputtering target comprises niobium, tungsten, iron, alloys thereof or combinations thereof.
Regarding claim 25, Carcia et al. teach the equivalence of Nb and Al as target materials for forming oxide and nitride and oxynitrides layers. (Paragraph 0038) One of ordinary skill can and would readily substitute Nb for Al as they are recognized equivalence and depending on the nitride material to be deposited.
DEPENDENT CLAIM 26:
The difference not yet discussed is wherein the first ions consist of nitrogen.
Regarding claim 26, Sharma et al. and Carcia et al. teach ions of nitrogen. (See Sharma et al. and Carcia et al. discussed above)
DEPENDENT CLAIM 27:
The difference not yet discussed is wherein the second ions consist of oxygen, ammonia, and any combination thereof.
Regarding claim 27, Carcia et al. teach utilizing oxygen. (See Carcia et al. discussed above)
The motivation for utilizing the features of Carcia et al. is that it allows for optimizing film properties. (Paragraph 0026)
The motivation for utilizing the features of Latz et al. is that it allows for is that it allows for forming all chemical compounds. (Column 1 lines 54-55)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Sharma et al. by utilizing the features of Carcia et al. and Latz et al. because it allows for optimizing film properties and forming chemical compounds.
Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach magnetron sputtering, it is argued that the newly cited reference to Lee et al. teach the substitutional equivalence between magnetron sputtering and ion beam sputtering.

In response to the argument that the prior art does not teach the sputtering energy density, it is argued that Guziewicz et al. teach utilizing the required sputtering energy density when sputtering.
Applicant’s affidavit has overcome the prior rejection based on Polakovic et al. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
October 22, 2021